JAMES ALGER FEE, Circuit Judge
(concurring in result only).
There are no doubts as to the stark, naked facts in this case. These two convicts killed one guard and thereafter assaulted two others, and finally deliberately murdered a fourth because he noted blood on their clothes and was about to report the fact.
The death penalty was imposed by the jury. It is hardly conceivable that it could have been otherwise, if the penalty were available, as it is. In all societies, the murder of guards who have been placed by the public over convicted criminals for the protection of the community is looked upon with disfavor.
The facts were uncontroverted. Under our system, a jury trial was necessary. After laborious effort, our colleagues have found that the trial was fair and impartial and that no constitutional right of either defendant was violated.
Four judicial agencies had passed upon these questions. The trial judge of the state regulated the conduct of the court, made rulings and submitted the case to the jury. The jury passed upon the facts and imposed the penalty of death. The Supreme Court of California unanimously rendered a lengthy and carefully considered opinion. People v. Burwell, 44 Cal.2d 16, 279 P.2d 744; certiorari denied 349 U.S. 936, 75 S.Ct. 788, 99 L.Ed. 1265. The United States District Court reviewed the record, which was before the state courts only. Defendants did not introduce new proofs before that tribunal. Upon this record, habeas corpus was denied. All these judges are bound, as we are, by the provisions of the Federal Constitution.
This criticism of the majority opinion is that the long, labored review of a situation which had been fully covered is not only unnecessary, but it is harmful. The elaborate discussion and outright criticism of the State Supreme Court might suggest that we believe we have some supervisory control over the administration of justice in the State of California. We have none.
On the chief point to which this criticism is directed, the majority opinion is squarely wrong. The Supreme Court held that the denial of records of the prosecutor, of unsworn statements of employees and persons at the prison on the night of the slayings, which records were temporarily in the hands of the coroner, did not prejudice the rights of either defendant. In the criminal case, the question so adjudicated was the only vital one on this point. If no prejudice were shown by the denial, it matters not whether the records were public or private. The majority does not and could not find this holding that there was no prejudice shown incorrect. Our only function is to discover whether the rights of either defendant under the Federal Constitution were violated.
The repeated suggestions that these were close questions as to due process and that the inquiry is not an easy one, in view of the meticulous examination of the record will perhaps indicate to lawyers and the public, and especially to the prison population, that the final result has been arrived at by some process of rationalization. The able and ethical counsel for defendants have made all possible out of the situation by powerful presentation. But the opinion will perhaps suggest to defendants that, if they themselves were a little more astute in their thinking, some possible escape from the penalty for the crime is yet open.
There was one deliberate and premeditated murder clearly proved. The trial was fair and impartial. The District Court found no constitutional infirmity. We find none. That conclusion should suffice.
I concur in the result only.